     Case 2:21-cv-00316 Document 84 Filed 08/20/21 Page 1 of 9 PageID #: 1524




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,

     Plaintiff,

v.                                                                 Civil Action No. 2:21-cv-00316
                                                                   Honorable Joseph R. Goodwin
WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent, DORA
STUTLER, in her official capacity as Harrison
County Superintendent, PATRICK MORRISEY in
his official capacity as Attorney General, and THE
STATE OF WEST VIRGINIA,

     Defendants.

             DEFENDANTS WEST VIRGINIA STATE BOARD OF EDUCATION
              AND SUPERINTENDENT W. CLAYTON BURCH’S REPLY TO
           PLAINTIFF’S CONSOLIDATED MEMORANDUM IN OPPOSITION TO
          DEFENDANTS' MOTIONS TO DISMISS FIRST AMENDED COMPLAINT

          NOW COME Defendants West Virginia State Board of Education and Superintendent W.

Clayton Burch (collectively referred to hereinafter as “State BOE”), by and through counsel, Kelly

C. Morgan, Michael W. Taylor, Kristen V. Hammond, and the law firm of Bailey & Wyant,

P.L.L.C., and hereby file their Reply to Plaintiff’s Consolidated Memorandum in Opposition to

Defendants' Motions to Dismiss First Amended Complaint.

     A.       PLAINTIFF DOES NOT HAVE STANDING AGAINST THE STATE BOE.

          Plaintiff cannot prove standing based upon the allegations of her First Amended Complaint.

Plaintiff has alleged an injury. Specifically, Plaintiff alleges that she cannot play the sport of her
   Case 2:21-cv-00316 Document 84 Filed 08/20/21 Page 2 of 9 PageID #: 1525




choosing. [ECF No. 64, at ¶¶ 78; 82]. She alleges that the Principal of Bridgeport Middle School,

who is not an employee of the State BOE, has enforced House Bill 3293 (“H.B. 3293”) against her.

[Id., at ¶ 81. This enforcement has caused her injury. [Id., at ¶¶ 82-87]. Nowhere does she cite or

alleged that the State BOE played any role in those actions. Rather, Plaintiff argues that the State

BOE’s conduct is “fairly traceable” to cause her injury in that eventually the State BOE will issue

promulgations and have ultimate authority to supervise the Harrison County Board of Education

(“County BOE”) so its conduct is a link – but not the last link – in the chain of causation. This

argument fails. The causation prong requires that the conduct of a defendant be “fairly traceable” to

that defendant’s conduct. Plaintiff asserts that the defendant’s conduct does not need to be the last

link in the chain of causation for an injury to be traceable to that conduct. See Air Evac EMS, Inc. v.

Cheatham, 910 F.3d 751, 760 (4th Cir. 2018). However, it is insufficient to be merely a link in the

causation chain, Plaintiff must show that she suffers an injury that is “‘produced by [the]

determinative or coercive effect’ of the defendant’s conduct ‘upon the action of someone else.’”

Lansdowne on the Potomac Homeowners Ass’n v. OpenBand at Lansdowne, LLC, 713 F.3d 187, 197

(4th Cir. 2013) (quoting Bennett v. Spear, 520 U.S. 154, 169, 117 S. Ct. 1154, 1164, 137 L. Ed. 2d

281, 299 (1997)). Moreover, a “speculative chain of possibilities” that rests on “decisions of

independent actors” does not confer standing. Clapper v. Amnesty Int’l, 568 U.S. 398, 414, 133 S.

Ct. 1138, 1150, 185 L. Ed. 2d 264, 279 (2013).

       Here, Plaintiff cannot establish that the County BOE’s conduct is a result of, or will be a

result of, a “determinative or coercive effect” of the State BOE. The “determinative or coercive

effect” is caused by the statute; not the State BOE’s enforcement of the statute or the State BOE’s

conduct towards Plaintiff. It cannot be maintained that the State BOE has taken any action against

Plaintiff. So instead, Plaintiff argues that the State BOE is ultimately responsible for the supervision



                                                   2
    Case 2:21-cv-00316 Document 84 Filed 08/20/21 Page 3 of 9 PageID #: 1526




of the County BOE. However, taking Plaintiff’s argument to its logical conclusion, she would have

standing over anyone who may exert control over a governing body. Ultimately, Plaintiff’s position

would be akin to asserting standing to sue citizens of the State of West Virginia because they

exercise ultimate control over elected officials through their vote. Obviously, the control element in

that hypothetical is too attenuated to assert standing, just like it is here. Much like here, standing

against the State BOE is too attenuated upon hypothetical events1 that have not occurred and have

not been alleged to occur.

         Similarly, Plaintiff’s argument that the State BOE will have to enact regulations fails to meet

standing as well. Plaintiff cannot argue that regulations not yet drafted will cause injury to her. It

would be entirely too speculative to argue the same. As a result, despite the statute requiring the

State BOE to, at some point in the future, draft regulations regarding it, that mandate does not cause

any of the harm alleged to have occurred to Plaintiff thus far. Accordingly, standing simply does not

exist against the State BOE.

         Quite simply, the State BOE does not enforce the statute against Plaintiff; has not enforced

the statute against Plaintiff; has not exercised control over the County BOE to enforce the statute

against Plaintiff; and otherwise has not engaged in any conduct that is fairly traceable to the injury

complained of by Plaintiff. The State BOE must be dismissed because this Court lacks standing

with respect to the claims in the First Amended Complaint.

        B.     PLAINTIFF’S CLAIMS ARE NOT RIPE AGAINST THE STATE BOE.

         Plaintiff argues that the claims are ripe against the State BOE because she will suffer an

injury by the enforcement of the statute. While Plaintiff would have to concede that the State BOE



1 One
      such event is the County BOE not enforcing the statute but Plaintiff’s First Amended Complaint asserts
facts of enforcement against it. [ECF No. 64]. As a result, by virtue of Plaintiff’s own pleadings, the argument
advanced by her amounts to a hypothetical based upon attenuated circumstances.

                                                       3
    Case 2:21-cv-00316 Document 84 Filed 08/20/21 Page 4 of 9 PageID #: 1527




was and is not the enforcing body of the statute, Plaintiff still asserts that the claim is ripe as it relates

to the State BOE. Plaintiff argues that the claims are fit for judicial decision because the matter is

purely legal. However, Plaintiff’s argument fails by asking one simple question: What regulations

promulgated by the State BOE related to the statute are the Court going to review? The

promulgation of regulations is the sole act that the State BOE may engage in related to the statute.

These regulations do not exist.         How can the Court declare the State BOE’s regulations

unconstitutional before they are even drafted? Because Plaintiff simply cannot answer these

questions, the claims are not ripe for review.

                              C.      REMAINDER OF ARGUMENTS

        As for the remainder of Plaintiff’s arguments, the State BOE stands on its briefing thus far

raised on those points, with the exception of the “duplicative” argument. As for the “duplicative”

argument, the State BOE withdraws the argument. The argument was merely advanced in an effort

to narrow parties and streamline issues. After reviewing Plaintiff’s response, the State BOE agrees

with the position asserted therein regarding this argument and therefore withdraws the same.

Ultimately, the Court will have to conclude that the State BOE has not caused the injury complained

of by Plaintiff. As there is no conduct alleged to have occurred by the State BOE against Plaintiff,

her claims fail as a matter of law.

        WHEREFORE, based upon the foregoing and the reasons previously asserted, Defendants

West Virginia State Board of Education and Superintendent W. Clayton Burch respectfully request

that this Court enter an Order dismissing them from this action, with prejudice, and awarding them

such other relief deemed necessary and appropriate.




                                                      4
  Case 2:21-cv-00316 Document 84 Filed 08/20/21 Page 5 of 9 PageID #: 1528




                                           Respectfully Submitted,

                                           WEST VIRGINIA STATE BOARD OF
                                           EDUCATION and W. CLAYTON
                                           BURCH

                                           By Counsel,

 /s/ Kelly C. Morgan
Kelly C. Morgan (WV Bar #9519)
Michael W. Taylor (WV Bar #11715)
Kristen V. Hammond (WV Bar #9727)
Bailey & Wyant, PLLC
500 Virginia Street, East, Suite 600
P.O. Box 3710
Charleston, WV 25337-3710
Telephone: 304.345.4222
Facsimile: 304.343.3133
kmorgan@baileywyant.com
mtaylor@baileywyant.com
khammond@baileywyant.com




                                       5
     Case 2:21-cv-00316 Document 84 Filed 08/20/21 Page 6 of 9 PageID #: 1529



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,

     Plaintiff,

v.                                                             Civil Action No. 2:21-cv-00316
                                                               Honorable Joseph R. Goodwin
WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent, DORA
STUTLER, in her official capacity as Harrison
County Superintendent, PATRICK MORRISEY in
his official capacity as Attorney General, and THE
STATE OF WEST VIRGINIA,

     Defendants.

                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of foregoing “Defendants West Virginia State
Board of Education and Superintendent W. Clayton Burch’s Reply to Plaintiff’s Consolidated
Memorandum in Opposition to Defendants’ Motions to Dismiss First Amended Complaint@
was served upon the following parties through the Court=s Electronic Case Filing (ECF) system on
this day, August 20, 2021:

                                           Loree Stark
                   American Civil Liberties Union of West Virginia Foundation
                                          P.O. Box 3952
                                  Charleston, WV 25339-3952
                                       lstark@acluwv.org
                                      Counsel for Plaintiff

                                   Avatara Smith-Carrington
                                         Lambda Legal
                               3500 Oak Lawn Avenue, Suite 500
                                       Dallas, TX 75219
                               asmithcarrington@lambdalegal.org
                                      Counsel for Plaintiff

                                          Carl Charles
Case 2:21-cv-00316 Document 84 Filed 08/20/21 Page 7 of 9 PageID #: 1530



                                 Tara Borelli
                                Lambda Legal
                      730 Peachtree Street NE, Suite 640
                           Atlanta, GA 30308-1210
                          ccharles@lambdalegal.org
                             Counsel for Plaintiff

                             Sruti Swaminathan
                               Lambda Legal
                         120 Wall Street, 19th Floor
                           New York, NY 10005
                       sswaminathan@lambdalegal.org
                            Counsel for Plaintiff

                                Joshua Block
                               Taylor Brown
                               Chase Strangio
                  American Civil Liberties Union Foundation
                              125 Broad Street
                           New York, NY 10004
                              jblock@aclu.org
                            Counsel for Plaintiff

                             Kathleen Hartnett
                                Julie Veroff
                                Cooley LLP
                       101 California Street 5th Floor
                       San Francisco, CA 94111-5800
                           khartnett@cooley.com
                            Counsel for Plaintiff

                            Elizabeth Reinhardt
                                Cooley LLP
                       500 Boylston Street, 14th Floor
                          Boston, MA 02116-3736
                          ereinhardt@cooley.com
                            Counsel for Plaintiff

                                Andrew Barr
                                Cooley LLP
                          1144 15th St., Suite 2300
                          Denver, CO 80202-5686
                             abarr@cooley.com
                            Counsel for Plaintiff

                                Katelyn Kang
                                Cooley LLP

                                      2
Case 2:21-cv-00316 Document 84 Filed 08/20/21 Page 8 of 9 PageID #: 1531



                                55 Hudson Yards
                            New York, NY 10001-2157
                               kkang@cooley.com
                              Counsel for Plaintiff

                                Roberta F. Green
                        Shuman McCuskey & Slicer PLLC
                                  P.O. Box 3953
                           Charleston, WV 25339-3953
                            rgreen@Shumanlaw.com
    Counsel for Defendant West Virginia Secondary School Activities Commission

                                 Susan L. Deniker
                             Steptoe & Johnson PLLC
                            400 White Oaks Boulevard
                              Bridgeport, WV 26330
                       susan.deniker@steptoe-johnson.com
    Counsel for Defendants Harrison County Board of Education and Dora Stutler

                              Douglas P. Buffington, II
                                Curtis R. A. Capehart
                                   Jessica A. Lee
               Office of the Attorney General, State of West Virginia
                               State Capitol Complex
                               Building 1, Room E-26
                            Charleston, WV 25305-0220
                          Curtis.R.A.Capehart@wvago.gov
                      West Virginia Attorney General’s Office

                                David C. Tryon
                     West Virginia Attorney General’s Office
                        1900 Kanawha Boulevard, East
                               Bldg. 1, Room 26E
                             Charleston, WV 25305

                              Whitney M. Pellegrino
                                 Aria S. Vaughan
                                Michelle L. Tucker
                                 Amanda K. Dallo
                        United States Department of Justice
                               Civil Rights Division
                        Educational Opportunities Section
                           950 Pennsylvania Ave., NW
                                4CON, 10th Floor
                              Washington, DC 20530
                            Aria.Vaughan@usdoj.gov
                        United States Department of Justice

                                         3
Case 2:21-cv-00316 Document 84 Filed 08/20/21 Page 9 of 9 PageID #: 1532




                             Fred B. Westfall, Jr.
                            Jennifer M. Mankins
                     300 Virginia Street East, Room 4000
                           Charleston, WV 25301
                          Fred.Westfall@usdoj.gov
                       United States Attorney’s Office


                                          /s/ Kelly C. Morgan
                                         Kelly C. Morgan (WV Bar #9519)
                                         Michael W. Taylor (WV Bar #11715)
                                         Kristen V. Hammond (WV Bar #9727)
                                         Bailey & Wyant, PLLC
                                         500 Virginia Street, East, Suite 600
                                         P.O. Box 3710
                                         Charleston, WV 25337-3710
                                         Telephone: 304.345.4222
                                         Facsimile: 304.343.3133
                                         kmorgan@baileywyant.com
                                         mtaylor@baileywyant.com
                                         khammond@baileywyant.com




                                     4
